Citation Nr: 1134992	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-28 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to February 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied the current appellate claim.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2008.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

In November 2008, the Board remanded the case for further development, to include obtaining records from the Social Security Administration (SSA), and according the Veteran an examination to address the etiology of his low back disorder.  The Board notes that SSA records have been associated with the Veteran's VA claims folder, and that he was accorded a VA medical examination in June 2009 which, as detailed below, the Board finds is adequate for resolution of this case.  All other development directed by the Board's remand appears to have been completed.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's low back disorder was incurred in or otherwise the result of his active service, to include as secondary to his service-connected left knee disorder.

CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the Veteran's active service, nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in September 2006, which is clearly prior to the May 2007 rating decision that is the subject of this appeal.  He was also sent additional notification via a November 2008 letter, followed by readjudication of the appeal by an August 2009 Supplemental Statement of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, these letters included the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his current service connection claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records to include records from the SSA.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the June 2008 Board hearing.  Nothing indicates he has identified the existence of any other relevant evidence that has not been obtained or requested.  Specifically, he has not identified any evidence relating his current low back disorder to active service, or as secondary to his service-connected left knee disorder.

With respect to the aforementioned June 2008 hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, effective August 23, 2011, VA regulations were amended to clarify that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the agency of original jurisdiction (i.e., the RO in this case) and do not apply to hearings before the Board.  Board hearings are instead governed the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on Board Members to suggest the submission of additional evidence are no longer for application.  See 76 Fed. Reg. 52,572-52,575 (August 23, 2011).  Moreover, the Board notes that even if the holding of Bryant were applicable to this case, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the June 2008 Board hearing.  

The Board further notes that the Veteran was accorded a VA medical examination regarding this case in June 2009, as well as a July 2009 addendum, which included an opinion that addressed the etiology of the current low back disorder.  As this opinion was based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds it is supported by an adequate foundation.  Although the Veteran's accredited representative criticized the rationale provided by the examiner in a July 2011 statement, as detailed below the Board finds that the rationale provided is consistent with the examination findings and the Veteran's medical history.  Moreover, no competent medical evidence is of record which specifically refutes the findings of the June 2009 VA examination, and no prejudice has been demonstrated therein.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Analysis

In the instant case, and for the reasons detailed below, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a low back disorder and it must be denied.

Initially, the Board acknowledges that the Veteran's service treatment records reflect that he sought treatment in June 1979 for complaints of low back pain after being in a truck accident.  On physical examination, his flexion was limited.  Three days later his condition was unchanged and bed rest was ordered.  The Veteran maintains that his current low back pathology is related to this incident.  His spouse also indicated he has had back pain since that accident.  Further, as part of the November 2008 remand, the Board found that the facts of this case warranted consideration of secondary service connection.  Specifically whether the current low back disorder was secondary to the service-connected left knee disorder (which is the Veteran's only service-connected disability at this time).

Regarding the issue of direct service connection, the Board notes that despite his in-service complaints, no chronic low back disorder was actually diagnosed during the Veteran's active service.  Further, even though private treatment records are on file from 1987, they focus solely upon left knee complaints; i.e., they contain no reference to any low back problems.  In fact, these records note that as for his past medical history, he had the usual childhood diseases, but otherwise no known major medical illnesses.  Moreover, evaluation of his back in June 1987 was negative.  In short, competent medical evaluation years after the Veteran's separation from service reflects that evaluation of his back did not indicate any chronic disability.  The first competent medical evidence of the current low back disorder in the post-service medical records appears to be in 2006, more than 20 years after his separation from service.

The Court has indicated that the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  Moreover, the Veteran's contentions of continuity of symptomatology since the in-service traffic accident appears inconsistent with and contradicted by the June 1987 private medical records indicating no past history of major illnesses, and the physical examination finding that his back was negative for any disability.  As such, it does not appear that service connection is warranted pursuant to the holding of Jandreau, supra.  

The Board further notes that the only competent medical opinion of record to address the etiology of the Veteran's current low back disorder is that of the June 2009 VA medical examination, and July 2009 addendum.  In essence, this opinion found that the current disability was not etiologically related to service, nor was it secondary to the service-connected left knee disorder.  Rather, the examiner indicated that the Veteran's career as a heavy equipment operator after discharge until 2006 may have contributed to his back condition.

The Board notes that the Veteran's accredited representative criticized the rationale of the VA examiner in this case.  For example, the representative asserted that the Veteran was a heavy equipment operator, and was not lifting heavy equipment.  The representative asserted that the examiner crafted the opinion in support of a predetermined outcome; that the examiner failed to show a causal relationship between the Veteran's work history and present condition; that the Veteran's low back disorder did not manifest on its own; and that there is no evidence the Veteran injured his back during his 30 years of employment; and that there was evidence the Veteran injured his back on active duty several times which establishes that the back disorder began during service.

The Board finds the representative's contentions to be flawed for several reasons.  First, the representative provided nothing to support his contention that the examiner's opinion was crafted to a predetermined outcome (i.e., prejudice on the examiner's part) other than disagreement with the conclusion reached by the examiner.  Second, the Board observes that the examiner did not relate the etiology of the current disorder to any work-related injury, nor did the examiner suggest the Veteran lifted heavy equipment.  Rather, the examiner noted that the Veteran worked for many years as a heavy equipment operator.  Nothing in the examination report, or addendum, otherwise suggests the examiner was unaware of the type of duties of a heavy equipment operator, especially as there is an indication of such in the evidence on file to include the SSA records.  The examiner also indicated that it was these type of duties which may have contributed to the current disability; i.e., the examiner indicated it may be a contributing factor.  Third, the issue of whether the current low back disorder actually began during service was the purpose of this examination.  The examiner was not required to prove definitively whether the disability was related to post-service employment, but to address the likelihood that it was due to active service.  The examiner was aware of and noted the in-service findings regarding the Veteran's back, and also detailed the documented findings regarding the nature of the back disorder over the years.  Nevertheless, from the wording of the examination report and addendum, it is clear the examiner found that the current nature of the Veteran's low back disorder was not such that it was the type that would have been incurred in 1979 at the time of the acknowledged traffic accident and resulting injuries thereof.  

The Board also observes that the medical history documented by the June 2009 VA examiner, and medical findings noted on the physical examination itself, are consistent with and supported by the other evidence of record.  Further, as already noted, no competent medical opinion is of record which refutes the opinion proffered by the VA examiner in this case.  Moreover, the Board reiterates that it has already determined that this examination is supported by an adequate foundation, and is adequate for the resolution of this case. 

In addition to the foregoing, the Board notes that the Veteran has not disputed the examiner's determination that the low back disorder is not secondary to the service-connected left knee disorder.  

No other basis for establishing service connection for the Veteran's low back disorder is otherwise demonstrated by the record.

In view of the foregoing, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran's low back disorder was incurred in or otherwise the result of his active service, to include as secondary to his service-connected left knee disorder.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal with respect to this claim must be denied.


ORDER

Entitlement to service connection for a low back disorder, to include as secondary to service-connected left knee disorder, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


